Citation Nr: 1531893	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-29 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Allison Fulton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  He died in December 2014.  The appellant is his surviving spouse and has been appropriately substituted for the Veteran for the purpose of this appeal.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs.

In a May 2014 decision, the Board denied entitlement to a TDIU based on the Veteran's PTSD.  The appellant appealed.  Then, in a March 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the joint motion.    

This is the first time this case has been before the undersigned. 


FINDING OF FACT

The Veteran met the schedular criteria for assignment of a TDIU and was reasonably shown to be unable to secure or follow a substantial gainful occupation due to his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service connected disabilities included prostate cancer, rated 100% disabling; PTSD, rated 50% disabling; diabetes, rated 20% disabling; and peripheral neuropathy of the upper and lower extremities, rated 10% disabling for each extremity.  

Without considering the Veteran's prostate cancer (for which he was more recently awarded service connection), the Veteran's service connected disabilities resulted in a combined 80% disability rating.  Thus, he met the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16.  Also, at a September 2007 VA psychiatric examination, the examiner found that the Veteran exhibited total occupational impairment due to his PTSD alone.  At a subsequent September 2010 VA psychiatric examination, the examiner did not explicitly find that the Veteran was unemployable due to his PTSD but did assign him a Global Assessment of Functioning (GAF) score of 50, which is consistent with the inability to keep a job.  See Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM IV).  Thus, given that the Veteran's service-connected diabetes and peripheral neuropathy would also have had some negative effect on his ability to work, the evidence reasonably indicates that he was unable to secure or follow a substantial gainful occupation due to the combination of his PTSD, diabetes and peripheral neuropathy.  38 C.F.R. §§ 4.3, 4.16; Alemany v. Brown, 9 Vet. App. 518 (1996).  Accordingly, assignment of a TDIU is warranted.  The issue of the appropriate effective date for the TDIU is not before the Board; the effective date will be assigned by the RO.    

The Board has considered additional development of this case in light of the fact that not all evidence in this case supports the claim that this form of "hypothetical TDIU" (clearly, the Veteran could not work, the only question is could he have worked without consideration of the prostate condition, a highly multifarious issue) is warranted without consideration of the prostate condition.  However, in light of the Veteran's death, the litigation in this matter, and the delays in the adjudication of the case overall, the Board finds that a further attempts to develop the case only further delays the full adjudication of the case and would provide limited evidence either in favor or against a claim which has already, regrettably, outlived the Veteran himself. 
       
ORDER

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted, subject to the regulations governing the payment of monetary awards.
  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


